DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 2022-03-08 has been entered. Claims 1, 3-6, and 8-10 remain pending in the application.  Applicant’s amendments to the specification overcome the objection previously set forth in the Non-Final Office Action mailed 2021-12-08.  The status of the claims is as follows:
Claims 2 and 7 are cancelled.
Claims 1, 3-6, and 8-12 are pending in the application.
Claims 1, 3-6, and 8-10 are amended.
Claims 11-12 are new.
Response to Arguments
Applicant's arguments in response to rejections under 35 U.S.C. 101 have been fully considered but they are not persuasive.
Applicant argues on Remarks Page 10 that the limitations “the sensors measure properties of the monitored system” and “the analysis model is a model for detecting an abnormal condition of the monitored system from the state information” are not mental processes and, at least in view of the claim overall, represent an integration into a practical application.  Examiner respectfully disagrees.  Receiving the data from the sensors amount to mere data gathering (MPEP 2106.05(g)(3)), and stating that the detecting (which is a mental 
Applicant argues a hypothetical on Remarks Page 11, that Examiner would have rejected PEG Example 39.  Examiner respectfully disagrees.  PEG Example 39 recites a method of training a machine learning model, which is, per guidance, not a mental process.  
 Applicant also argues on Remarks Page 12 that Examiner hypothetically would have rejected Cosmokey.  Examiner respectfully disagrees.  Cosmokey recites managing the activation of an authentication function, which is indeed a practical application of any related analysis that had been performed.  As noted above, merely outputting an alarm, as in the instant application, is insignificant extra solution activity.  There are no meaningful restrictions placed on the analysis performed on the system.
Applicant argues on Remarks Page 12 that Examiner’s analysis is incomplete for not finding that the features are not well-understood, routine, and conventional. Examiner points out that WURC analysis is not strictly necessary in the case of insignificant extra-solution activity, as insignificant extra-solution activity analysis can be used for both parts of the Step 2 analysis (“Another consideration when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more in Step 
Applicant argues on Remarks pages 12-14 that Examiner relies on an analysis of PEG Example 39 for the 101 rejection.  This is not the case, Examiner was merely responding to a previous argument by Applicant referring to PEG Example 39.  Regardless of the reasons, USPTO teaches that a process of training a machine learning model is not a mental process, and Examiner abides by this guidance.  This does not apply to the instant application.  Examiner points out that in the 101 Rejections below, neither PEG Example 39, nor “training” are mentioned.
Applicant argues on Remarks Pages 14-15 that the claimed limitations in combination are not well-understood, routine, and conventional.  Examiner points out that the additional elements of the claims of acquiring information from sensors and outputting an alarm are well-understood, routine, and conventional.  The combination of these steps with an analysis of data (which is a mental process) does not amount to not being well-understood, routine, and conventional.
Applicant argues at the end of Remarks Page 15 that the claims do not monopolize the judicial exception.  Examiner respectfully disagrees, as acquiring data from sensors from a monitored system is not sufficient to not monopolize the exception, as it amounts to 
Applicant's arguments in response to rejections under 35 U.S.C. 103 have been fully considered but they are not persuasive.
Applicant argues on Remarks Page 16 that Natsumeda fails to disclose “wherein a correlation model thereof contains the autoregressive process of the objective variable when the first fitness score is less than a first threshold value, and the correlation model thereof does not contain the autoregressive process of the objective variable when the first fitness score is equal to or more than the first threshold value.”  Examiner agrees, however the Chen reference used in in the rejection of Claim 5 in the previous office action does teach this in combination with Natsumeda, as Chen [0030] discloses applying a threshold to a fitness score in order to determine whether or not to use an autoregressive process.  This is also recited in the current office action below in claims 1 and 5.
Applicant argues on Remarks Page 17 that “viewing the cited portions of Natsumeda, the explanatory variables for the alleged ‘first fitness score’ include data items other than the alleged ‘objective variable’, and therefore, the alleged ‘first fitness score’ of Natsumeda would not be the claimed ‘fitness score of the objective variable to an autoregressive process’ at least for Natsumeda's inclusion of other data items.”  Examiner respectfully disagrees, as the mere existence of other variables in the equation does not preclude one from calling the resulting fitness score a “fitness score of the objective variable to an autoregressive process”.  Examiner notes that the claim language does not restrict what variables may appear in the equation to calculate such a fitness score.  Examiner’s mapping shows that a fitness score is calculated for 

Claim Interpretation
Examiner points out Method Claim 6 contains a contingent limitation:  “wherein a correlation model thereof contains the autoregressive process of the objective variable when the first fitness score is less than a first threshold value, and the correlation model thereof does not contain the autoregressive process of the objective variable when the first fitness score is equal to or more than the first threshold value.” Examiner point out that, for the purposes of applying prior art, only one of these conditions must be met.  MPEP 2111.04(II) states, “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.”  See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for an analysis of contingent claim limitations in the context of both method claims and system claims. In Schulhauser, both method claims and system claims recited the same contingent step. When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Schulhauser
Examiner points out that in the equivalent device claim 1, Examiner has mapped both branches of the conditional limitation, as is required for the non-method claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-6, and 8-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis:
In the instant case, Claims 1, 3-5, and 11-12 are directed to a device, Claims 6 and 7-9 are directed to a method, and Claim 10 is directed to a non-transitory computer storage medium.  Thus, each of the claims falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2 Analysis:
Based on the claims being determined to be within one of the four categories (Step 1), it must be determined if the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).  In this case the claims fall within the judicial exception of an abstract idea, specifically, “Mental Processes (processes that can be performed in the human mind, or by a human using a pen and paper)”.
Step 2A: Prong 1 analysis:
The claim(s) recite(s):

 “generate an analysis model as a set of correlation models using the state information, wherein an objective variable in each of the correlation models is a data item in the state information”; generating an analysis model can be performed by the human mind with pen and paper, and is thus a mental process
“calculate a first fitness score as a feature of each objective variable in the correlation models, wherein the first fitness score is a fitness score of the objective variable to an autoregressive process”; calculating a fitness score can be performed by the human mind with pen and paper, and is thus a mental process
“determine parameters in each of the correlation models, wherein a correlation model thereof contains the autoregressive process of the objective variable when the first fitness score is less than a first threshold value, and the correlation model thereof does not contain the autoregressive process of the objective variable when the first fitness score is equal to or more than the first threshold value”; determining parameters can be performed by the human mind with pen and paper, and is thus a mental process
Step 2A:  Prong 2 analysis:
This judicial exception is not integrated into a practical application because the additional element in claims 1, 6, and 10 “acquire state information from sensors attached to a monitored system” amounts to insignificant extra solution activity (necessary data gathering and outputting; see MPEP 2106.05(g)(3)).  Furthermore, additional elements “wherein the sensors measure properties of the monitored system at regular intervals, and the state 
Step 2B analysis:
	Claims 1, 6, and 10 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional limitation of claims 1, 6, and 10 “acquire state information from sensors attached to a monitored system” amounts to well understood, routine, and conventional activity (receiving data over a network or retrieving information in memory; see MPEP 2106.05(d)(II)(i, iv)).  There is no indication that the “acquiring” is done in some novel or non-conventional way such that it amounts to significantly more than the judicial exception.  Furthermore, additional elements “wherein the sensors measure properties of the monitored system at regular intervals, and the state information is time series data of each of the measured properties” and “measured in a normal condition of the monitored system, wherein the analysis model is a model for detecting an abnormal condition of the monitored system from the state information” amounts to merely generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  The claims are directed to a judicial exception.

	Claims 3 and 8 recite the same limitations as Claims 1 and 6, further reciting “input the state information acquired from the sensors to the analysis model; detect an abnormality in a data item in state information; and output an alarm indicating the abnormal condition of the monitored system”; detecting an abnormality can be performed by a human with pen and paper, and is thus a mental process; additional elements of inputting the state information and outputting an alarm amount to insignificant extra solution activity (necessary data gathering and outputting; see MPEP 2106.05(g)(3)).  
Claims 4 and 9 recite the same limitations as Claims 1 and 6, further reciting “calculate a second fitness score that is a fitness score of the correlation model, and extract a set of correlation models for the analysis model from a plurality of sets of the correlation models, based on the second fitness score”; calculating a score and extracting a set of models can be performed by a human with pen and paper, and is thus a mental process.
Claim 5 recites the same limitations as Claim 4, further reciting “when the first fitness score is equal to or more than the first threshold value, a model not including an autoregressive process of the first data item is selected as the correlation model, a model having the second fitness score equal to or more than a second threshold value is extracted as the model for detecting the abnormality, and the one or more processors configured to further execute the instructions to: select, when the first fitness score is equal to or more than the second 
Claim 11 recites the same limitations as Claim 1, further reciting “wherein the sensors measure the properties of elements of the monitored system, the elements affect each other, and the monitored system is an information and communication technology system, a chemical plant, a generating plant, or power equipment”; this limitation amounts to merely generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).
Claim 12 recites the same limitations as Claim 1, further reciting “wherein the first fitness score is a fitness score for an autoregressive process of the objective variable”; the claim is still directed to a mental process.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Natsumeda (WO 2014/132612 A1) in view of Chen et. al. (US 2014/0108324 A1; hereinafter “Chen”).  Note that paragraph numbers are associated with the Japanese-to-English machine translation provided in the 892 mailed on March 8, 2021.
As per Claim 1, Natsumeda teaches an information processing device (Natsumeda, Para [0016], discloses an IT system: “An example of the invariant relationship analysis of an IT (Information Technology) system is described below”, comprising:
a memory storing instructions; and one or more processors configured to execute the instructions to: (Natsumeda, Para [0020], discloses memory and a processor:  “The monitored device (200) measures measured data (measured values) of a plurality of kinds of performance values of the monitored device (200) at regular intervals, and transmits the measured data to the system analysis device (100). A CPU (Central Processing Unit Unit) use rate, a memory usage rate, a disk access frequency, etc. and an usage rate and an use amount of a computer resource and a network resource are used as the seed of the performance value.”)
acquire state information from sensors attached to a monitored system wherein the sensors measure properties of the monitored system at regular intervals, and the state information is time series data of each of the measured properties (Natsumeda, Para [0024], discloses “A performance information collection part 101 collects performance information from a monitored device 200.”  Here, Natsumeda discloses a monitored system.   Natsumeda [0099] discloses:  “In this case, the system analysis device (100) generates a correlation model (122) using, for example, values of various sensors as metrics, and detects correlation destruction and extracts candidates for abnormality factors”.  Here, Natsumeda discloses sensors.  Natsumeda, Para [0020], discloses regular intervals:  “The monitored device (200) measures measured data (measured values) of a plurality of kinds of performance values of the monitored device (200) at regular intervals”.  Natsumeda, Para [0025], discloses time series:  “A performance information storage unit (111) stores time-series changes of the performance information collected by the performance information collection unit (101) as performance sequence information.”)
generate an analysis model as a set of correlation models using the state information that is measured in a normal condition of the monitored system, wherein the analysis model is a model for detecting an abnormal condition of the monitored system from the state information, and an objective variable in each of the correlation models is a data item in the state information (Natsumeda, Para [0022], discloses:  “The system analysis device (100) generates a correlation model (122) of the monitored device (200) on the basis of the performance information collected from the monitored device (200), and analyzes the state of the monitored device (200) on the basis of the correlation breakdown detected by using the generated correlation model (122).”  Here, Natsumeda discloses an analysis model as a set of correlation models (a set can have one element, as in Instant Spec [0030]: “The analysis model is a set of one or more correlation models”).  Natsumeda discloses a data item in the state information (“performance information”) comprises an objective metric (Natsumeda [0028]:  “Among the pair of metrics, the metric predicted by the correlation function is referred to as a target metric and the other metric is referred to as a non-objective metric”.  Natsumeda, Para [0014], discloses:  “The effect of the present invention is that in invariant relationship analysis, a correlation model having a high abnormality detection capability can be generated.” Here, Natsumeda discloses being able to tell normality from abnormality in the monitored system.) 
calculate a first fitness score as a feature of each objective variable in the correlation models (Natsumeda, Para [0075], discloses:  “In a second embodiment of the present invention, a correlation function extraction unit (1023) extracts a correlation function using prediction accuracy (fitness) in addition to the detection sensitivity of the correlation function.”  Here, Natsumeda discloses a fitness score for a correlation model represented by a correlation function.  Natsumeda, Para [0087], discloses:  “For example, as shown in FIG. 7, a correlation function extraction unit 1023 extracts a correlation function F2 (A, B) having a maximum prediction accuracy (= 0.79) from a correlation function using the metric A as a target metric.”  Here, Natsumeda discloses that the fitness score is a feature of each objective variable (“the metric A as a target metric”)).
wherein the first fitness score is a fitness score of the objective variable to an autoregressive process (Natsumeda, Para [0008], discloses:  “In the example of FIG. 9, the correlation function is close to the autoregressive model”.  Natsumeda, Para [0009], discloses:  “FIG. 10 is a diagram showing another example of a correlation function with a low abnormality detection capability. In the example of FIG. 10, the influence of the abnormality of the objective metric Y on the prediction value of the target metric Y is small as a result of the addition/subtraction of the past time series of the objective metric Y in the correlation function.”  Here, Natsumeda again describes an autoregressive process (“addition/subtraction of the past time series of the objective metric Y”), and one can see that y(t-1) and y(t-2) are part of the correlation function:
    PNG
    media_image1.png
    27
    209
    media_image1.png
    Greyscale
.  Natsumeda, Para [0029-0030], also discloses:  “Similarly to the operation management device of Patent Document 1, a correlation function generation unit 1021 determines a correlation function F (Y, U) for a pair of metrics Y (T) and U (T) by system identification processing for performance information of a predetermined modeling period. Here, metrics y(t) and u(t) are target metrics and non-objective metrics, respectively. An (n = 1 to N) and Bm (m = 0 to M) are coefficients multiplied by Y (T-N) and U (T-K-M), respectively 
    PNG
    media_image2.png
    20
    392
    media_image2.png
    Greyscale
.  One can see that if any value of An (n = 1 to N) is nonzero, then this represents an autoregressive process.  As shown above, Natsumeda [0006] discloses:  “The correlation function f (y, u) is determined, for example, so that the value of prediction accuracy (fitness) is maximized”.  Thus, a fitness score is calculated for the objective variable (“y”) to this correlation function, which has been shown to be an autoregressive process.)
determine parameters in each of the correlation model, wherein a correlation model thereof contains the autoregressive process of the objective variable when the first fitness score is less than a first threshold value, and the correlation model thereof does3Appln. No.: 16/069,724 not contain the autoregressive process of the objective variable when the first fitness score is equal to or more than the first threshold value (Natsumeda, Para [0031], discloses: “A correlation function generation unit (1021) generates a correlation function for each pair of metrics, for example, for a plurality of predetermined combinations of parameters (n, k, m) in the equation (1).” Here, Natsumeda discloses that a correlation model comprises combinations of parameters.  Natsumeda, Para [0075], discloses:  “In a second embodiment of the present invention, a correlation function extraction unit (1023) extracts a correlation function using prediction accuracy (fitness) in addition to the detection sensitivity of the correlation function”.  Here, Natsumeda discloses extracting a correlation function, and since a correlation function comprises parameters, this discloses determining parameters in the correlation model.  This determining is depending on the first fitness score (“extracts a correlation function using prediction accuracy (fitness)”).  Also, recall that Natsumeda [0029-0030] above discloses a range of correlation models 
    PNG
    media_image2.png
    20
    392
    media_image2.png
    Greyscale
, comprising a plurality of possible autoregressive models.  Considering the antecedent basis to the preceding limitation:  “a fitness score of the objective variable to an autoregressive process”, whether or not the model contains the autoregressive process as previously established, depends on the first fitness score, as the fitness score determines which parameters are chosen.  It is also worth noting that Natsumeda’s range of correlation models could include non-autoregressive processes in the cases where all values of An (n = 1 to N) are zero (in which case, no previous values of the objective variable are taken into account).  In this case, the fitness score could actually determine whether or not any autoregression is used at all.)
However, Natsumeda does not explicitly teach wherein a correlation model thereof contains the autoregressive process of the objective variable when the first fitness score is less than a first threshold value, and the correlation model thereof does3Appln. No.: 16/069,724 not contain the autoregressive process of the objective variable when the first fitness score is equal to or more than the first threshold value.
Chen teaches wherein a correlation model thereof contains the autoregressive process of the objective variable when the first fitness score is less than a first threshold value, and the correlation model thereof does3Appln. No.: 16/069,724 not contain the autoregressive process of the objective variable when the first fitness score is equal to or more than the first threshold value.  (Chen, Figure 2, discloses:

    PNG
    media_image3.png
    710
    745
    media_image3.png
    Greyscale


Chen, Para [0030], explains:  “In one embodiment according to the present principles, a complementary method may be employed to model system dynamics. A Vector-Autoregressive (VAR) model 212 may be employed to model the trajectory of features. A fitness score may be determined in block 214, and for time series that may lack smoothness in feature trajectories, these time series feature trajectories may result in a low fitness score in the VAR model, and a density based model 216 may be employed to model the behaviors. The built model may be applied for applications such as, for example, anomaly detection and reporting in block 218 for time series with any fitness score (e.g., High, Low).”  Here, Chen discloses using a fitness score with a threshold value (decision point between “high” or “low”) to determine whether or not to use an autoregressive process.  While here, Chen states that a high fitness score results in the autoregressive process and a low score in the non-autoregressive (“density based model”), one of ordinary skill in the art will appreciate that it is obvious to either make the decision based on lower or higher than a threshold.)
Natsumeda and Chen are analogous art because they are both in the field of endeavor of machine learning and condition monitoring.
	It would have been obvious before the effective filing date of the claimed invention to combine the model fitness scores of Natsumeda with the choice of including or excluding autoregression of Chen.  One of ordinary skill in the art would be motivated to do so in order to maintain accuracy even for time series that lack smoothness in feature trajectories and/or do not properly fit an autoregressive model (Chen [0030]:  “In one embodiment according to the present principles, a complementary method may be employed to model system dynamics. A Vector-Autoregressive (VAR) model 212 may be employed to model the trajectory of features. 

As per Claim 3, the combination of Natsumeda and Chen as shown above teaches the information processing device according to claim 1.  Natsumeda teaches wherein the one or more processors configured to further execute the instructions to: learn a relationship between at least two of the data items by using the correlation model (Natsumeda, Para [0029], discloses “Similarly to the operation management device of Patent Document 1, a correlation function generation unit 1021 determines a correlation function F (Y, U) for a pair of metrics Y (T) and U (T) by system identification processing for performance information of a predetermined modeling period.”  Here, Natsumeda “determines a correlation function” (i.e., learns a relationship) “for a pair of metrics” (i.e., between the first data item and the second data item)).
and detect an abnormality in a data item in state information (Natsumeda, Para [0052], discloses “An abnormality factor extraction unit 104 extracts a candidate of a metric (abnormality factor metric) in which abnormality has occurred on the basis of the correlation breakdown information.”  Here, Natsumeda “extracts a candidate of a metric (abnormality factor metric) in which abnormality has occurred” (i.e. detects an abnormality).  Natsumeda also discloses that this is “on the basis of the correlation breakdown information.”  Natsumeda, Para [0050], provides detail on “correlation breakdown”:  “The correlation destruction detection unit (103) detects correlation destruction for each pair (pair) of the metrics in the same manner as the operation management device of the patent document (1). When the difference (prediction error) between the predicted value of the target metric obtained by inputting the measurement value of the metric to the correlation function and the measurement value of the target metric is equal to or greater than a predetermined threshold, a correlation destruction detection unit (103) detects the correlation of the correlation between the pair as a correlation breakdown.”  Here, Natsumeda shows that the “correlation breakdown” is indicative of “correlation destruction for each pair of the metrics” (i.e., the first data item or the second data item).  Natsumeda also indicates that this detection is based on the “correlation function” (i.e., the model generated by learning the relationship): “difference (prediction error) between the predicted value of the target metric obtained by inputting the measurement value of the metric to the correlation function and the measurement value of the target metric”.  The information is from sensors acquiring state information as stated in Natsumeda, Para [0024]:  “A performance information collection part 101 collects performance information from a monitored device 200.”  Here, Natsumeda discloses a monitored system.   Natsumeda [0099] discloses:  “In this case, the system analysis device (100) generates a correlation model (122) using, for example, values of various sensors as metrics, and detects correlation destruction and extracts candidates for abnormality factors”.  Here, Natsumeda discloses sensors.)
However, Natsumeda does not teach output an alarm indicating the abnormal condition of the monitored system.
Chen teaches output an alarm indicating the abnormal condition of the monitored system.  (Chen, Para [0065], discloses:  “Once the anomaly score exceeds a predefined threshold, the model integrator module 618 may generate and output an alarm in block 620 so that system operators may be informed regarding any possible problems with the operation of the system.”)
Natsumeda and Chen are analogous art because they are both in the field of endeavor of machine learning and condition monitoring.
	It would have been obvious before the effective filing date of the claimed invention to combine the condition monitoring of Natsumeda with the alarm of Chen.  One of ordinary skill in the art would be motivated to do so in order to quickly fix any problems in the system before they cause too much loss (Chen [0066]:  “Once an alarm has been generated, the operator may pinpoint the root cause of the problem”)

As per Claim 4, the combination of Natsumeda and Chen as shown above teaches the information processing device according to claim 3.  Natsumeda teaches wherein the one or more processors configured to further execute the instructions to: calculate a second fitness score that is a fitness score of the correlation model, and extract a set of correlation models for the analysis model from a plurality of sets of the correlation models, based on the second fitness score. (Natsumeda, Para [0059], discloses:  “A correlation function generation unit 1021 generates a plurality of correlation functions.”  Here, Natsumeda discloses a plurality of correlation functions.  Natsumeda then discloses extracting one of the correlation functions based on fitness, thus implying multiple fitness scores in [0087]:  “For example, as shown in FIG. 7, a correlation function extraction unit 1023 extracts a correlation function F2 (A, B) having a maximum prediction accuracy (= 0.79) from a correlation function using the metric A as a target metric. A correlation function extraction part 1023 extracts a correlation function f4 (b, a) having a maximum prediction accuracy (= 0.81) from a correlation function using the metric b as a target metric. Then, a correlation function extraction part 1023 extracts a correlation function f2 (a, b) having a large detection sensitivity to a non-objective metric as a correlation function set in a correlation model 122.”  Here, Natsumeda discloses a second fitness score (“maximum prediction accuracy (= 0.79) from a correlation function using the metric A as a target metric” and “maximum prediction accuracy (= 0.81) from a correlation function using the metric b as a target metric”.  This model that is extracted is used for learning a relationship, as it is for “detection sensitivity” for an abnormality based on how the device is operating, as stated in Natsumeda [0072]: “detection sensitivity that indicates easiness of correlation breakdown at the time of abnormality”.  Also, the model that is extracted is a set of correlation models, as a set may have 1 element.  Natsumeda [0034] also discloses a “set” of correlation functions:  “A correlation function extraction unit (1023) extracts a correlation function set in a correlation model (122) from among candidates”.  This is from a plurality of sets of correlation models (“from among candidates”)).

As per Claim 5, the combination of Natsumeda and Chen as shown above teaches the information processing device according to claim 4.  Natsumeda teaches when the first fitness score is equal to or more than the first threshold value, a model having the second fitness score equal to or more than a second threshold value is (Natsumeda, Para [0059], discloses:  “A correlation function generation unit 1021 generates a plurality of correlation functions.”  Here, Natsumeda discloses a plurality of correlation functions.  Natsumeda then discloses extracting one of the correlation functions based on fitness, thus implying multiple fitness scores in [0087]:  “For example, as shown in FIG. 7, a correlation function extraction unit 1023 extracts a correlation function F2 (A, B) having a maximum prediction accuracy (= 0.79) from a correlation function using the metric A as a target metric. A correlation function extraction part 1023 extracts a correlation function f4 (b, a) having a maximum prediction accuracy (= 0.81) from a correlation function using the metric b as a target metric. Then, a correlation function extraction part 1023 extracts a correlation function f2 (a, b) having a large detection sensitivity to a non-objective metric as a correlation function set in a correlation model 122.”  Here, Natsumeda discloses a second fitness score (“maximum prediction accuracy (= 0.79) from a correlation function using the metric A as a target metric” and “maximum prediction accuracy (= 0.81) from a correlation function using the metric b as a target metric”.  This model that is extracted is used for learning a relationship, as it is for “detection sensitivity” for an abnormality based on how the device is operating, as stated in Natsumeda [0072]: “detection sensitivity that indicates easiness of correlation breakdown at the time of abnormality”. In order to be selected, the second fitness score must exceed a second threshold (be higher than the other score).  Natsumeda discloses a first fitness score and first threshold value, and the above describes evaluation of the second fitness score may take place “when the first fitness score is equal to or more than a first threshold value”, or when it does not).
Natsumeda suggests when the first fitness score is equal to or more than a first threshold value, a model not including an autoregressive process of the first data item is selected as the correlation model (Natsumeda [0030] discloses
    PNG
    media_image2.png
    20
    392
    media_image2.png
    Greyscale
 , wherein if all values of An (n = 1 to N) are zero, then the model is non-autoregressive, since no previous values of the objective variable are included.)  However, while the correlation functions disclosed by Natsumeda encompass this possibility, Natsumeda does not explicitly teach deciding between autoregressive and non-autoregressive.
Chen teaches wherein, when the first fitness score is equal to or more than a first threshold value, a model not including an autoregressive process of the first data item is selected as the correlation model (Chen, Para [0023], discloses:  “In one embodiment, the unique features of data characteristics in physical systems may provide a guideline for developing the analytic engine. Considering that there may be a high diversity of data behaviors, the engine may include an ensemble of analysis models, each of which may explore a specific property from the data (e.g., constant model, periodic model, cumulative sum (CUSUM) model, AutoRegressive model with eXternal input (ARX), etc.). The properties considered in those models may include different compositions of attributes, including those from a single attribute, every pair of attributes, a group of attributes, or the whole data set. Each model in the engine may discover the group of time series that follows the property it is associated with. As the models in the engine may cover all the measurement data, each time series may ultimately find at least one model that can capture the behavior of its evolutions.”  Here, Chen discloses a plurality of model types, including autoregressive (“ARX”) and non-autoregressive (e.g., “CUSUM”)).  Chen, Para [0041], discloses: “In one embodiment, the system dynamics may be modeled based on the extracted features. The projected features may demonstrate deterministic trajectories along time. Here, a complementary strategy may be adopted to model the system dynamics. A Vector-Autoregressive (VAR) technique may be employed in block 212 to model the trajectory of features as it considers temporal smoothness of trajectory. Because a small set of time series may lack smoothness in feature trajectories, these time series may result in a low fitness score in the VAR model, and as such, a density based approach may be employed to model their behaviors in block 216.” Here, Chen discloses, by comparing a first fitness score to a first threshold value, to select a model not using the autoregressive process (“density based approach”) as a correlation model.  One of ordinary skill in the art will appreciate that it is obvious to either make the decision based on lower or higher than a threshold.  Also, see Chen Figure 2:

    PNG
    media_image3.png
    710
    745
    media_image3.png
    Greyscale


	The combination of Natsumeda and Chen further teaches and the one or more processors configured to further execute the instructions to: select, when the first fitness score is equal to or more than the second threshold value, a model not including the autoregressive process of the first data item as the correlation model, and relearn the relationship by using the selected model. (Natsumeda [0087], as shown above, discloses choosing a model with the best accuracy, and also discloses at least two fitness scores and two threshold values.  Natsumeda [0087] discloses that the model is used to learn a relationship as shown above, and this process includes “relearning” as Natsumeda discloses trying several different models, so after processing the first model, it is “relearning”.  Chen, as shown above, discloses choosing a model not including the autoregressive process based on a fitness score.  Thus, together Natsumeda and Chen suggest selecting a model not including the autoregressive process based on when a first fitness score is compared to a second threshold value.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Natsumeda and Chen for at least the reasons recited in Claim 1.

As per Claim 6, Claim 6 is a method claim corresponding to device claim 1.  The difference is that no memory or processor are recited in the claim.  Claim 6 is rejected for the same reasons as Claim 1.

As per Claim 8, Claim 8 is a method claim corresponding to device claim 3.  The difference is that no memory or processor are recited in the claim.  Claim 8 is rejected for the same reasons as Claim 3.

As per Claim 9, Claim 9 is a method claim corresponding to device claim 4.  The difference is that no memory or processor are recited in the claim.  Claim 9 is rejected for the same reasons as Claim 4.

As per Claim 10, Claim 10 is a non-transitory computer readable storage medium claim corresponding to device claim 1.  The difference is that no memory or processor are recited in the claim, but the claim additionally recites a non-transitory computer readable storage medium and a computer. (Natsumeda, [0013], discloses a computer readable storage medium and a computer: “A computer-readable recording medium in one embodiment of the present invention stores a plurality of candidates of correlation function representing a correlation of a pair of metrics in a system to a computer, and stores a program for executing processing for extracting one correlation function as a correlation function of the pair of metrics from among candidates of the plurality of correlation functions, and extracting one correlation function as a correlation function of the pair of metrics.”)  Claim 10 is rejected for the same reasons as Claim 1.

As per Claim 11, the combination of Natsumeda and Chen as shown above teaches the information processing device according to claim 1 and sensors (see Rejection to Claim 1).  Natsumeda teaches wherein the sensors measure the properties of elements of the monitored system, the elements affect each other, and the monitored system is an information and communication technology system, a chemical plant, a generating plant, or power equipment.  (Natsumeda, Para [0019], discloses:  “Referring to FIG. 2, a system analysis device 100 in a first embodiment of the present invention is connected to a monitored system including one or more monitored devices 200. A monitored device 200 constitutes an IT system such as various server devices and network devices”.  Here, Natsumeda discloses that the monitored system is an information and communication technology system, wherein the elements affect each other.)

As per Claim 12, the combination of Natsumeda and Chen as shown above teaches the information processing device according to claim 1.  Natsumeda teaches wherein the first fitness score is a fitness score for an autoregressive process of the objective variable (Natsumeda, Para [0008], discloses:  “In the example of FIG. 9, the correlation function is close to the autoregressive model”.  Natsumeda, Para [0009], discloses:  “FIG. 10 is a diagram showing another example of a correlation function with a low abnormality detection capability. In the example of FIG. 10, the influence of the abnormality of the objective metric Y on the prediction value of the target metric Y is small as a result of the addition/subtraction of the past time series of the objective metric Y in the correlation function.”  Here, Natsumeda again describes an autoregressive process (“addition/subtraction of the past time series of the objective metric Y”), and one can see that y(t-1) and y(t-2) are part of the correlation function:
    PNG
    media_image1.png
    27
    209
    media_image1.png
    Greyscale
.  Natsumeda, Para [0029-0030], also discloses:  “Similarly to the operation management device of Patent Document 1, a correlation function generation unit 1021 determines a correlation function F (Y, U) for a pair of metrics Y (T) and U (T) by system identification processing for performance information of a predetermined modeling period. Here, metrics y(t) and u(t) are target metrics and non-objective metrics, respectively. An (n = 1 to N) and Bm (m = 0 to M) are coefficients multiplied by Y (T-N) and U (T-K-M), respectively 
    PNG
    media_image2.png
    20
    392
    media_image2.png
    Greyscale
.  One can see that if any value of An (n = 1 to N) is nonzero, then this represents an autoregressive process.  As shown above, Natsumeda [0006] discloses:  “The correlation function f (y, u) is determined, for example, so that the value of prediction accuracy (fitness) is maximized”.  Thus, a fitness score is calculated for the objective variable (“y”) to this correlation function, which has been shown to be an autoregressive process.)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.A.S./Examiner, Art Unit 2126                     
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126